FILED
                              NOT FOR PUBLICATION                           JUL 12 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LORENZO SEGURA,                                   No. 11-16636

                Plaintiff - Appellant,            D.C. No. 2:08-cv-02137-SPG

  v.
                                                  MEMORANDUM *
T. FELKER; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                     Susan P. Graber, Circuit Judge, Presiding **

                              Submitted June 26, 2012 ***

Before:         SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       California state prisoner Lorenzo Segura appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging denial of access



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Susan P. Graber, United States Circuit Judge for the
Ninth Circuit, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to the courts. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal under Federal Rule of Civil Procedure 12(c), Turner v.

Cook, 362 F.3d 1219, 1225 (9th Cir. 2004), and we affirm.

      The district court properly granted defendants’ motion for judgment on the

pleadings on Segura’s denial of access to courts claim because he failed to state

any facts to establish that the alleged interference hindered his efforts to pursue a

nonfrivolous legal claim. See Lewis v. Casey, 518 U.S. 343, 351 (1996).

      AFFIRMED.




                                           2                                     11-16636